DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites that “the [lens-side] calculation unit multiplies the detection signal using the body-side information.” However, the specification does not disclose any embodiment or scenario in which that is true. The specification recites multiplying (or some variant thereof) five times, four of them involve generating the detection signal from the angular sensors by multiplying predetermined correction rates by the sensed angular velocities (see Specification pages 41 and 47), and the last discloses the “the image plane conversion value is calculated by multiplying the coordinate value of the blurring correction lens 361b, which is detected by the interchangeable lens 3, by an antivibration coefficient” and that “the antivibration coefficient… is stored in the lens-side storage unit 350” (see Specification page 34). None of these descriptions disclose multiplying the lens-side detection signal with any information from the body side. The claims therefore do not reasonably convey to one having ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchiya (Pub. No. US 2019/0230288 A1; hereafter Tsuchiya).
Regarding claim 1, Tsuchiya discloses a camera body to which a camera accessory is detachably mounted (see Tsuchiya Fig. 1, items 1 and 2), the camera body comprising: a movable unit that is movable to correct blurring of the camera body (see Tsuchiya Fig. 1, item 13 and Tsuchiya paragraph [0053] “The image pickup element drive unit 13 shifts the image pickup element 12 on a plane orthogonal to the optical axis of the optical system.”); a detection unit that detects the blurring and outputs a detection signal (see Tsuchiya Fig. 1, items 16a and 16b); a calculation unit that calculates a moving distance of the movable unit based on the detection signal (see Tsuchiya Fig. 1, item 15); and a transmission unit that transmits, to the camera accessory, body-side information used by the calculation unit to calculate the moving distance (see Tsuchiya Fig. 1, item 14), wherein the body-side information includes a judgment result obtained by judging a state of the blurring from the detection signal (see Tsuchiya Fig. 5, step SB15, the “center recovery amount” can be construed as “a judgment result obtained by judging a state of the blurring from the detection signal.”).

Regarding claim 3, Tsuchiya discloses the camera body according to claim 1, comprising a receiving unit that periodically receives, from the camera accessory, an accessory-side blurring state detected from an accessory-side detection signal used to detect blurring of the camera accessory (see Tsuchiya Fig. 5, step SB14).

 Regarding claim 4, Tsuchiya discloses the camera body according to claim 3, wherein the calculation unit selects either of the accessory-side blurring state received by the receiving unit or the body-side information and performs calculation for correction of the blurring (see Tsuchiya Fig. 18, step SB44 and paragraphs [0219]-[0220] which disclose that, even though the Figure is title “lens mount processing” that “the system controller 14 notifies the LCU 22 of the correction rate of zero” which shows that it is the calculation unit which selects the appropriate blurring state for correction.).

 	Regarding claim 5, Tsuchiya discloses the camera body according to claim 1, wherein the body-side information includes information on strength and weakness of a correction effect of the blurring (see Tsuchiya Fig. 18, step SB42 and SB43).

 	Regarding claim 7, Tsuchiya discloses the camera body according to claim 1, wherein the body-side information includes information on whether a correction setting of the blurring matches with a correction setting of the blurring of the camera accessory (see Tsuchiya Fig. 18, step SB44, the high performance comparison can be construed as determining whether the lens and body side data match each other in quality, and transmits the result of that comparison).

 	Regrading claim 8, Tsuchiya discloses the camera body according to claim 1, wherein the body-side information includes any one of a state of being fixed by a tripod, a state of being changed in composition, and a state of stable composition (see Tsuchiya Fig. 5, step SB13 which notifies the lens of static, therefore stable as opposed to moving, image exposure).

Regrading claim 9, Tsuchiya discloses the camera body according to claim 1, wherein the body-side information includes information on whether an imaging unit performs moving image photographing or still image photographing, the imaging unit being configured to capture an object image formed by the camera accessory (see Tsuchiya Fig. 13, step SB31).

 	Regarding claim 10, Tsuchiya discloses a camera accessory detachably mounted to a camera body, the camera accessory comprising: a movable unit that is movable to have a component orthogonal to an optical axis of the camera accessory (see Tsuchiya Fig. 1, item 23); a detection unit that detects blurring of the camera accessory and outputs a detection signal (see Tsuchiya Fig. 1, items 24a and 24b); a calculation unit that calculates a moving distance of the movable unit based on the detection signal (see Tsuchiya Fig. 1, item 22); and a receiving unit that receives body-side information, based on information used by the calculation unit, to calculate the moving distance, from the camera body (see Tsuchiya Fig. 1, item 22 and Fig. 5, steps SL15 and SL16); and a transmission unit that judges a state of the blurring from the detection signal and transmits a judgment result to the camera body (see Tsuchiya Fig. 5, step SL14).

 	Regarding claim 11, Tsuchiya discloses the camera accessory according to claim 10, wherein the calculation unit calculates the moving distance using the body-side information (see Tsuchiya Fig. 1, steps SL17 and SL18).

 	Regrading claim 13, the camera accessory according to claim 10, wherein the calculation unit multiplies the detection signal using the body-side information (Tsuchiya discloses multiplying the detection signal in the same manner as Applicant’s disclosure. Paragraphs [0078] and [0079] disclose “multipl[ying] the angular change amount by the focal length of the optical system” which correlates to the multiplication of the detection signal recited in Applicant’s specification pages 41 and 47, and Tsuchiya paragraph [0112] discloses “a center recovery amount… is calculated by multiplying the blurring amount by a correction coefficient α” which corresponds to Applicant’s correction coefficient recited in Applicant’s specification page 34).

 Regarding claim 15, Tsuchiya discloses a method of transmitting information between a camera accessory detachably mounted to a camera body and the camera body, the method comprising: detecting blurring of the camera body and outputting a detection signal (see Tsuchiya Fig. 3, item 153): calculating, based on the detection signal, a moving distance of a movable unit that is movable in a direction intersecting an optical axis (see Tsuchiya Fig. 5, step SB15 and paragraphs [0105]-[0106]), and transmitting body-side information used by the calculation unit to calculate the moving distance between the camera body and the camera accessory (see Tsuchiya Fig. 5, step SB15), wherein the body-side information includes a judgment result obtained by judging a state of the blurring from the detection signal (see Tsuchiya Fig. 5, SB15, the “center recovery amount” can be construed as a judgement result obtained by judging a state of the blurring from the detection signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Sakurai et al. (Pub. No. US 2015/0281582 A1; hereafter Sakurai).
 	Regarding claim 6, Tsuchiya discloses the camera body according to claim 1, but does not disclose that the body-side information includes information on a predetermined frequency band used when the correction amount is calculated from the detection signal.
	Sakurai discloses that the shake frequency transmitted between the camera and lens is affected by the communication delay, and that correction for the phase shift due to the communication delay is necessary to avoid error in the shake correction value (see Sakurai Figs. 4 and 5 which show the phase delay and associated percent error based on the communication speed between the camera and lens system).
	It would therefore have been obvious to one having ordinary skill in the art at the time the inventio was filed to provide the communication frequency data along with the shake frequency data in order to enable the camera and lens units to correct and their shake correction values taking into effect the phase shifts caused by communication delay between the camera and lens bodies.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/28/2022